NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 13-4484
                                       ___________

                                   JASON COLLURA,
                                              Appellant

                                             v.

               NICHOLAS JAMES FORD; PAMELA PRYOR DEMBE;
                  MARY POLITANO; CITY OF PHILADELPHIA;
               STEFFEN BOYD; STEVEN AUSTIN; CHARLES HOYT;
                           ROBERT J. MALVESUTO
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2:13-cv-04066)
                      District Judge: Honorable Gene E.K. Pratter
                      ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 7, 2015
         Before: AMBRO, GREENAWAY, JR. and SLOVITER, Circuit Judges

                            (Opinion filed: January 14, 2016 )
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       In July 2013, Jason Collura filed in the District Court a complaint pursuant to


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
42 U.S.C. § 1983, naming as Defendants the Honorable Pamela P. Dembe, of the Court

of Common Pleas of Philadelphia County, and several employees of the First Judicial

District of Pennsylvania’s Probation and Parole Department (the “Individual

Defendants”). Collura also named the City of Philadelphia (the “City”) as a Defendant,

asserting that the City was liable for the Individual Defendants’ violations of his

constitutional rights. Collura claimed that his rights had been violated in connection with

his 2005 state court criminal case.

       The City filed a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. In an order entered on September 24,

2013, the District Court granted the City’s motion, finding that the Individual Defendants

were not employees of the City and that the City was not liable for their actions.1 Collura

filed a motion for reconsideration, which the District Court denied. He then filed a notice

of appeal as to those orders, and the District Court later certified the orders pursuant to

Rule 54(b) of the Federal Rules of Civil Procedure.2 The case against the Individual

Defendants remains pending in the District Court.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1291. See In re Fosamax

(Alendronate Sodium) Prods. Liab. Litig. (No. II), 751 F.3d 150, 156 (3d Cir. 2014). We


1
 The District Court also noted that, in any event, Collura’s § 1983 claims against the City
appeared to be barred by the favorable termination rule of Heck v. Humphrey, 512 U.S.
477, 486-87 (1994).
2
  Collura later requested that the District Court rescind its Rule 54(b) certification. After
the District Court declined to do so, we directed the parties to proceed to briefing.
                                              2
exercise plenary review over the District Court’s dismissal order, see Connelly v. Steel

Valley Sch. Dist., 706 F.3d 209, 212 (3d Cir. 2013), and we review for abuse of

discretion the District Court’s order denying Collura’s motion for reconsideration, see

Max’s Seafood Café ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir.

1999). For the reasons set forth below, we will affirm.

       The District Court correctly determined that Collura failed to state a claim against

the City. In his complaint, Collura alleged that the City was liable to him based upon the

actions of the Individual Defendants. However, both Judge Dembe and the employees of

the First Judicial District’s Parole Department are employed by the Commonwealth of

Pennsylvania’s Unified Judicial System, which is an instrumentality of the

Commonwealth of Pennsylvania and not the City. See 42 Pa. Cons. Stat. § 102; see also

Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 240-41 (3d Cir. 2005); Callahan v. City

of Phila., 207 F.3d 668, 672-73 (3d Cir. 2000). This is the case even if those positions

receive local funding. See Callahan, 207 F.3d at 672. Because the City cannot be held

liable for the alleged actions of Commonwealth employees, the District Court correctly

dismissed Collura’s claims as to the City.

       We also discern no abuse of discretion regarding the District Court’s decision to

deny Collura’s motion for reconsideration. A motion for reconsideration is a limited

vehicle used “to correct manifest errors of law or fact or to present newly discovered




                                             3
evidence.” See Max’s Seafood Café, 176 F.3d at 677 (citation and quotation marks

omitted). Collura’s motion did not present any valid basis for reconsideration.3

      Accordingly, we will affirm the judgment of the District Court.4




3
 Because we affirm on this basis, we need not review the District Court’s alternative
suggestion that Collura’s claims against the City are Heck-barred.
4
 Collura’s “Motion for Leave to Exceed Word Limitation in Reply Brief” as well as his
“Motion for Leave to File Supplemental Appendix” are granted.
                                         4